Agreement Between China Aoxing Pharmaceutical Company and Mr Zhenjiang Yue




On September 4, 2007, China Aoxing Pharmaceutical Company (“China Aoxing”) and
Mr. Zhenjiang Yue reached the following agreement with regard to the purchase of
35% interest in Hebei Aoxing Pharmaceutical Group Co. Ltd. (“Hebei Aoxing”), the
main operating subsidiary of China Aoxing, from its Chairman and the Chief
Executive Officer, Mr. Zhenjiang Yue.

 

Background Information:




On July 4, 2007, Chinese government approved that China Aoxing has the right to
purchase an additional 35% interest in Hebei Aoxing from its Chairman and the
Chief Executive Officer, Mr. Zhenjiang Yue.  As the result of government
approval, China Aoxing Pharmaceutical Company, Inc. will be able to own 95% of
Hebei Aoxing, the main operating subsidiary of China Aoxing in China.




Previous Agreement with Mr. Zhenjiang Yue




Prior to government approval, China Aoxing owned 60% of Hebei Aoxing, while its
Chairman and CEO, Mr. Zhenjiang Yue, and members of his family owned 40%.
  Based on the Stock Purchase Agreement dated September 14, 2006 with Mr. Yue,
most recently disclosed in its 10QSB filing issued on May 15, 2007, the Company
had agreed to pay USD $3.08 million to Mr. Yue, which included a cash amount of
USD$1.28 million and a long-term promissory note of USD$1.80 million, to
purchase the additional 35% interest in Hebei Aoxing, in order to bring China
Aoxing’s total interest in its main operating subsidiary to 95%.  




New Agreement with Mr. Zhenjiang Yue




The parties have now agreed that China Aoxing should keep the USD $3.08 million
intended for Mr. Yue, to be used for working capital use and strategic
development.  Therefore, the parties hereby agree that the “Purchase Price” paid
pursuant to the Stock Purchase Agreement will be a junior subordinated note
bearing interest at  an interest rate of 5.0% annually.  The principal and
accrued interest will be payable on December 31, 2012, except that China Aoxing
shall prepay accrued interest and principal to the extent of any positive cash
flow from its operations.  




In addition, the parties have now agreed that Section 5 of the Stock Purchase
Agreement will be amended to provide the following:




5.  Termination.  In the event that the Closing Date has not occurred on or
prior to September 14, 2008, then this agreement shall automatically terminate
on that date and have no further force or effect.














IN WITNESS WHEREOF, the parties have signed this agreement.




CHINA AOXING PHARMACEUTICAL

COMPANY, INC.




By: /s/ Hui Shao

/s/ Zhenjiang Yue

      Hui Shao, Senior Vice President

ZHENJIANG YUE


















